888 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest Ralph ELLIS, Sr., Jean Ellen Ellis, Plaintiffs-Appellants,v.JEFFERSONIAN NEWSPAPER, Defendant-Appellee.
No. 89-3579.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1989.

Before KENNEDY and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Earnest and Jean Ellis, two pro se Ohio plaintiffs, appeal the district court's judgment dismissing their civil rights suit apparently filed under 42 U.S.C. Sec. 1983.  Plaintiffs have filed a motion for appointment of appellate counsel.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary relief, the Ellises sued The Jeffersonian Newspaper, an Ohio-based company.  In a confusing complaint the Ellises apparently asserted that the defendant newspaper reported that their son had been charged with a crime, and that the defendant was therefore liable to them for libel.  The district court dismissed the action as frivolous.  This appeal follows.


3
Upon consideration, we conclude that the district court properly dismissed plaintiffs' complaint as frivolous because their claim lacks an arguable basis in law or fact.  See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Torts such as libel and slander do not give rise to a cause of action under the civil rights act absent further injury.  See Paul v. Davis, 424 U.S. 693 (1976);  cf. Azar v. Conley, 456 F.2d 1382, 1389 (6th Cir.1972).  Further, because there is no diversity of citizenship between the parties in this case, the state law libel claim was likewise not properly before the court.


4
Accordingly, plaintiffs' motion for counsel is denied and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.